DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 and 16are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190286915 (Patil) in view of US Patent Application No. 20200311468 (Kim et al).
	Regarding claim 1, Patil discloses: “a communicator (FIG. 1: 102; [0031]: “the one or more processors 102 and/or one or more memories 104 may execute, and/or store instructions, parameters, etc.”) configured to receive localization information of the vehicle (FIG. 1: 106; [0031]: “a localization and mapping component 106 for generating localization and mapping information”), navigation information of the vehicle ([0046]: “the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D mapping and/or autonomous vehicle motion trajectory/odometry data, etc”), and image data (FIG. 1: 108; [0031]: “an image component 108 for receiving one or more images (e.g., from a camera 110)”) obtained by capturing an image ([0047]: “an image 300 captured by a camera 110, where the camera 110 may be mounted on a vehicle 302 traveling a route.  The image 300 depicts a scene captured by the camera 110 along the route”) of a surrounding environment of the vehicle” ([0047]: “the scene may be associated with a location (e.g., a location of vehicle 302 when the image 300 is captured)”; “This image 300 may be an example of an image provided to the localization and mapping component 106”).
 	However, Patil does not clearly disclose the remaining limitations of the claims.  To that end, Kim et al. discloses: “a memory (FIG. 8: 815) configured to store an indoor map (FIG. 10(c): 1001) of an indoor space (FIG. 10(c): 1001, 1003, 1007, 1011; [0088]: “the sensed dynamic image that was captured and is shown at 1007, combined with static images from one or more static image sensors that are shown, for example in FIG. 5 as described above”); a learning processor configured to provide the image data (FIG. 2: 201; [0037]: “information 201 is received from a dynamic sensor, such as a camera”) to an object analysis model (FIG. 2: 203 205, 207, 209, 211) to acquire object information about an object included in the image ([0037]: “This image represents the query image.  The query image is provided to the deep CNN architecture at 203, 205, 207, 209, 211, which encodes the image into local descriptors”; FIG. 7: 709, 711; [0068]: “[0065]: “At 709, contemporaneously with the static image information being received, dynamic information is received from at least one sensor that is present in the subject environment.  For example, but not by way of limitation, one or more cameras on a device that may be associated with a sensor”; [0066]: “At 711, the received dynamic information is used in the deep CNN architecture as described above”); and a processor configured to determine a location of the vehicle on the indoor map based on the localization information of the vehicle, the navigation information of the vehicle, and the object information about the object included in the image” (FIG. 7: 713, 717; [0067]: “At the completion of the convolutions, in the deep CNN architecture that integrates the dynamic input and static input that was subject to the condition network and metric learning, at 713, a global pooling layer is provided to aggregate the local descriptors”; [0068]: “at 717, localization information is generated, and the user is provided with an output indicative of local positional information in an indoor environment”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Patil with the invention of Kim et al. in order to provide local descriptors/object identification through a deep convolutional neural network (e.g., see Kim et al. @ [0067]).
	With respect to claim 10, Patil discloses: “receiving, by a receiver of the artificial intelligence apparatus (FIG. 1: 102; [0031]: “the one or more processors 102 and/or one or more memories 104 may execute, and/or store instructions, parameters, etc.”), localization information of the vehicle (FIG. 1: 106; [0031]: “a localization and mapping component 106 for generating localization and mapping information”), navigation information of the vehicle ([0046]: “the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D mapping and/or autonomous vehicle motion trajectory/odometry data, etc”), and image data (FIG. 1: 108; [0031]: “an image component 108 for receiving one or more images (e.g., from a camera 110)”) obtained by capturing an image ([0047]: “an image 300 captured by a camera 110, where the camera 110 may be mounted on a vehicle 302 traveling a route.  The image 300 depicts a scene captured by the camera 110 along the route”) of a surrounding environment of the vehicle” ([0047]: “the scene may be associated with a location (e.g., a location of vehicle 302 when the image 300 is captured)”; “This image 300 may be an example of an image provided to the localization and mapping component 106”).
	In addition, Kim et al. discloses: “storing, in a memory (FIG. 8: 815) of the artificial intelligence apparatus, an indoor map (FIG. 10(c): 1001) of an indoor space (FIG. 10(c): 1001, 1003, 1007, 1011; [0088]: “the sensed dynamic image that was captured and is shown at 1007, combined with static images from one or more static image sensors that are shown, for example in FIG. 5 as described above”); providing, by at least one processor of the artificial intelligence apparatus, the image data (FIG. 2: 201; [0037]: “information 201 is received from a dynamic sensor, such as a camera”) to an object analysis model (FIG. 2: 203 205, 207, 209, 211) to acquire object information about an object included in the image ([0037]: “This image represents the query image.  The query image is provided to the deep CNN architecture at 203, 205, 207, 209, 211, which encodes the image into local descriptors”; FIG. 7: 709, 711; [0068]: “[0065]: “At 709, contemporaneously with the static image information being received, dynamic information is received from at least one sensor that is present in the subject environment.  For example, but not by way of limitation, one or more cameras on a device that may be associated with a sensor”; [0066]: “At 711, the received dynamic information is used in the deep CNN architecture as described above”); and determining, by the at least one processor, a location of the vehicle on the indoor map based on the localization information of the vehicle, the navigation information of the vehicle, and the object information about the object included in the image” (FIG. 7: 713, 717; [0067]: “At the completion of the convolutions, in the deep CNN architecture that integrates the dynamic input and static input that was subject to the condition network and metric learning, at 713, a global pooling layer is provided to aggregate the local descriptors”; [0068]: “at 717, localization information is generated, and the user is provided with an output indicative of local positional information in an indoor environment”).
	Regarding claims 7 and 16, Patil discloses: “the navigation information includes information on at least one of a starting point, a destination, a traveling path or a traveling time of the vehicle” ([0046]: “download the 3D point cloud map data and/or the autonomous 
vehicle motion trajectory/odometry data for displaying on a display of a 
navigation system, for augmenting or updating the 3D mapping and/or autonomous 
vehicle motion trajectory/odometry data, etc.”).
	
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Kim et al. and US Patent Application No. 20200134835 (Koning et al).
	Claims 3-5 and 12-14 are dependent upon clams 1 and 10, respectively.  As discussed above claims 1 and 10 are disclosed by the combination of Patil and Kim et al.  Thus, those limitations of claims 3-5; and 12-14 that are recited in claims 1 and 10 are also disclosed by the combination of Patil and Kim et al.  
	However, the combination of Patil and Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 3 and 12, Koning et al. discloses: “the object information includes location identification information for identifying the location of the vehicle within the indoor space ([0034]: “The analysis engine 220 may further identify the object itself.  For example, deep learning algorithms may be applied to identify objects from a model or a database of known objects.  Accordingly, the analysis engine 220 may generate identification information of the object (e.g., a type of tree for the tree 
320, a make and model of the vehicle 315”; “further information may be a time and location that the image 300 was captured”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Patil and Kim et al. with the invention of Koning et al. in order to use deep convolutional neural network of Kim et al. to further identify the object (e.g., see Kim et al. @ [0011] and Koning et al. @ [0034]).
	With respect to claims 4 and 13, Kim et al. discloses: “the memory (FIG. 8: 815) is further configured to store an indoor map (FIG. 10(c): 1001) of an indoor space (FIG. 10(c): 1001, 1003, 1007, 1011; [0088]: “the sensed dynamic image that was captured and is shown at 1007, combined with static images from one or more static image sensors that are shown, for example in FIG. 5 as described above”).
	In addition, Koning et al. discloses: “information on an indoor object capable of identifying a predetermined location within the indoor space” ([0034]: “The analysis engine 220 may further identify the object itself.  For example, deep learning algorithms may be applied to identify objects from a model or a database of known objects.  Accordingly, the analysis engine 220 may generate identification information of the object (e.g., a type of tree for the tree 320, a make and model of the vehicle 315”; “further information may be a time and location that the image 300 was captured”).
	Regarding claims 5 and 14, Patil discloses: “the processor (FIG. 1: 102) is further configured to extract an analysis target area for analyzing the location of the vehicle based on at least one of the localization information of the vehicle (FIG. 1: 106; [0031]: “a localization and mapping component 106 for generating localization and mapping information”) or the navigation information of the vehicle”. 
	In addition, Kim et al. discloses: “extract information on the object for identifying a location of the analysis target area (FIG. 7: 713, 717; [0067]: “At the completion of the convolutions, in the deep CNN architecture that integrates the dynamic input and static input that was subject to the condition network and metric learning, at 713, a global pooling layer is provided to aggregate the local descriptors”; [0068]: “at 717, localization information is generated, and the user is provided with an output indicative of local positional information in an indoor environment”) from the indoor map” (FIG. 10(c): 1001).
	Further, Koning et al. discloses: “determine the location of the vehicle based on the information on the object for identifying the location of the analysis target area and the object information about the object included in the image” ” ([0034]: “The analysis engine 220 may further identify the object itself.  For example, deep learning algorithms may be applied to identify objects from a model or a database of known objects.  Accordingly, the analysis engine 220 may generate identification information of the object (e.g., a type of tree for the tree 320, a make and model of the vehicle 315”; “further information may be a time and location that the image 300 was captured”).

Claims 2, 6. 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Kim et al. and US Patent Application Publication No. 20200210729 (Beaurepaire).
Claims 2, 6; and 11, 15 and 19 are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Patil and Kim et al.  Thus, those limitations of claims 1 and 10 that are recited in claims 2, 6; and 11, 15 and 19, respectively are also disclosed by the combination of Patil and Kim et al.  
	 Regarding claim 19, Patil discloses: a communication interface (FIG. 1: 102; [0031]: “the one or more processors 102 and/or one or more memories 104 may execute, and/or store instructions, parameters, etc.”) configured to receive localization information of the vehicle (FIG. 1: 106; [0031]: “a localization and mapping component 106 for generating localization and mapping information”), navigation information of the vehicle ([0046]: “the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D mapping and/or autonomous vehicle motion trajectory/odometry data, etc”), and image data (FIG. 1: 108; [0031]: “an image component 108 for receiving one or more images (e.g., from a camera 110)”) obtained by capturing an image of a surrounding environment of the vehicle ([0047]: “the scene may be associated with a location (e.g., a location of vehicle 302 when the image 300 is captured)”; “This image 300 may be an example of an image provided to the localization and mapping component 106”). 
	However, Patil does not clearly disclose the remaining limitations of the claims.  To that end, Kim et al. disclose: “a memory (FIG. 8: 815) configured to store a map ( FIG. 10(c): 1001); (FIG. 2: 203 205, 207, 209, 211) on the image data based on at least one learning model to generate object information about an object included in the image of the surrounding environment of the vehicle ([0037]: “This image represents the query image.  The query image is provided to the deep CNN architecture at 203, 205, 207, 209, 211, which encodes the image into local descriptors”; FIG. 7: 709, 711; [0068]: “[0065]: “At 709, contemporaneously with the static image information being received, dynamic information is received from at least one sensor that is present in the subject environment.  For example, but not by way of limitation, one or more cameras on a device that may be associated with a sensor”; [0066]: “At 711, the received dynamic information is used in the deep CNN architecture as described above”), determine a location of the vehicle on the map based on the localization information of the vehicle, the navigation information of the vehicle, and the object information about the object included in the image (FIG. 7: 713, 717; [0067]: “At the completion of the convolutions, in the deep CNN architecture that integrates the dynamic input and static input that was subject to the condition network and metric learning, at 713, a global pooling layer is provided to aggregate the local descriptors”; [0068]: “at 717, localization information is generated, and the user is provided with an output indicative of local positional information in an indoor environment”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Patil with the invention of Kim et al. in order to provide local descriptors/object identification through a deep convolutional neural network (e.g., see Kim et al. @ [0067]). 
	However, the combination of Patil and Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end, US Patent Application Publication No. 20200210729 (Beaurepaire) discloses: “receive a location information sharing request ([0096]: “The request may be submitted to the authentication module 201 via the communication module 209, which enables an interface between the application 111 and the mapping platform 105”) (FIG. 1: 103) from an external device (FIG. 1: 101) via the communication interface (FIG. 2: 209), and in response to the external device having authority to access the location of the vehicle ([0096]: “the authentication module 201 authenticates UEs 101 and/or associated vehicles 103 for interaction with the routing platform 105”), transmit, to the external device, the map (FIG. 2: 119; [0094]: “For example, the databases 113, 119 are accessible to the UE 101 directly or via the mapping platform 105”)  and the image data (ABSTRACT: “initiating a capture of an image of a shared vehicle using a camera sensor of a device.  The approach also includes processing the image to determine an image-based location of the shared vehicle”) or the map and an image of the vehicle, via the communication interface (FIG. 1: 101, [0050]: “user equipment (UEs) 101 of a user and sensors in a shared vehicle 103 are collecting and reporting data (e.g., location data) to the system 100 to support the location-based solution”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Patil and Kim et al. with the invention of Beaurepaire in order to provide mapping/location information to an external device (e.g., see Beaurepaire @ [0050]).
	With respect to claims 2 and 11, Beaurepaire discloses: “the processor is further configured to: receive a location information sharing request ([0096]: “The request may be submitted to the authentication module 201 via the communication module 209, which enables an interface between the application 111 and the mapping platform 105”) requesting the location of the vehicle (FIG. 1: 103) from an external device (FIG. 1: 101) via the communicator (FIG. 2: 209), and in response to the external device having authority to access the location of the vehicle ([0096]: “the authentication module 201 authenticates UEs 101 and/or associated vehicles 103 for interaction with the routing platform 105”), transmit, to the external device, the indoor map (FIG. 2: 119; [0094]: “For example, the databases 113, 119 are accessible to the UE 101 directly or via the mapping platform 105”) and the image  (FIG. 1: 101, [0050]: “user equipment (UEs) 101 of a user and sensors in a shared vehicle 103 are collecting and reporting data (e.g., location data) to the system 100 to support the location-based solution”).		
	With respect to claims 6 and 15, Beaupaire discloses: “the processor is further configured to: receive, from the vehicle, authorization information on at least one device authorized to access the location of the vehicle via the communicator, and store the authorization information on the at least one device in the memory” ([0096]: “the authentication module 201 authenticates UEs 101 and/or associated vehicles 103 for interaction with the routing platform 105”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Kim et al. and Chinese Patent Application Publication No. 110049444 (Yu et al).
	Claims 8 and 17 are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Patil and Kim et al.  Thus, those limitations of claims 1 and 10 that are recited in claims 8 and 17, respectively, are also disclosed by the combination of Patil and Kim et al.
	However, the combination of Patil and Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 8 and 17, Yu et al. discloses: “the localization information is obtained based on communication information between the vehicle and at least three base stations using a 5G network” (ABSTRACT: “The invention relates to a 5G-based positioning method and a 5G-based positioning system”; FIG. 3; “In Figure 3, only three base stations are illustrated”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention that positioning is possible with only 3 base stations when using triangulation (e.g., see Yu et al. @ FIG. 3).

s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Kim et al., Beaurepaire and US Patent Application Publication No. 20200033463 (Lee et al).
Claims 9 and 18 are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Patil and Kim et al.  Thus, those limitations of claims 1 and 10 that are recited in claims 9 and 18, respectively are also disclosed by the combination of Patil and Kim et al.  
	However, the combination of Patil and Kim et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 9 and 18, Beaupaire discloses: “the processor is further configured to: receive a location information sharing request ([0096]: “The request may be submitted to the authentication module 201 via the communication module 209, which enables an interface between the application 111 and the mapping platform 105”) requesting the location of the vehicle from an external device (FIG. 1: 101) via the communicator (FIG. 1: 101, [0050]: “user equipment (UEs) 101 of a user and sensors in a shared vehicle 103 are collecting and reporting data (e.g., location data) to the system 100 to support the location-based solution”), and in response to the external device having authority to access the location of the vehicle ([0096]: “the authentication module 201 authenticates UEs 101 and/or associated vehicles 103 for interaction with the routing platform 105”) transmit, to the external device (FIG. 2: 119; [0094]: “For example, the databases 113, 119 are accessible to the UE 101 directly or via the mapping platform 105”), the navigation information of the vehicle and the image data via the communicator (FIG. 1: 101, [0050]: “user equipment (UEs) 101 of a user and sensors in a shared vehicle 103 are collecting and reporting data (e.g., location data) to the system 100 to support the location-based solution”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Patil Beaurepaire in order to provide mapping/location information to an external device (e.g., see Beaurepaire @ [0050]).
	However, the combination of Patil, Kim et al. and Beaurepaire does not clearly disclose the remaining limitations of the claims.  To that end, Lee et al. discloses: “global positioning system (GPS) information being included in the localization information of the vehicle, and the outdoor map, and wherein the outdoor map includes outdoor location information identifying a location of the vehicle on the outdoor map” ([0032]: “it is possible to create a map that can cover an indoor space and an outdoor space.  As a result, it is possible to provide a map in which indoor and outdoor localization with high accuracy can be made in an urban area without influence of a high-rise building by using LTE signals widely distributed in the building and in an inner city, and thereby, it is possible to replace a GPS-based map which is most widely used in a vehicle navigation system”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Patil, Kim et al. and Beaupaire with the invention of Lee et al. in order to provide maps of indoor and outdoor space and indoor and outdoor localization information (e.g., see Lee et al. @ [0032]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Kim et al., Beaurepaire and Koning et al.
Claim 20 is dependent upon claim 19.  As discussed above, claim 19 is disclosed by the combination of Patil, Kim et al. and Beaurepaire.  Thus, those limitations of claim 20 that are recited in claim 19 are also disclosed by the combination of Patil, Kim et al. and Bearepaire.
	In addition with respect to claim 20, Beaurepaire further discloses: “the map (FIG. 1: 100, 105, 119) includes direction information for guiding a user of external device to an indoor location within the indoor space ([0050]: “users can use the system 100 for reporting location data to optimize or reduce the amount of cost and time for a user to check out a shared vehicle.  With this data along with other data such as but not limited to public transport information, the system 100 (e.g., a routing platform 105) can compute candidate route options to a destination that includes one or more segments for the user to travel via one or more transport modes to pick up the vehicle”) corresponding to the location of the vehicle” ([0050]: “user equipment (UEs) 101 of a user and sensors in a shared vehicle 103 are collecting and reporting data (e.g., location data) to the system 100 to support the location-based solution”).
 	However, the combination of Patil, Kim et al. and Bearepaire does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 20, Koning et al. discloses: “the object information includes location identification information for identifying the location of the vehicle within an indoor space” ([0034]: “The analysis engine 220 may further identify the object itself.  For example, deep learning algorithms may be applied to identify objects from a model or a database of known objects.  Accordingly, the analysis engine 220 may generate identification information of the object (e.g., a type of tree for the tree 320, a make and model of the vehicle 315”; “further information may be a time and location that the image 300 was captured”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Patil, Kim et al. and Beaupaire with the invention of Koning et al. in order to use deep convolutional neural network of Kim et al. to further identify the object (e.g., see Kim et al. @ [0011] and Koning et al. @ [0034]).
. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                            3/25/2021
Primary Examiner                       AU2644